ON RETURN TO REMAND

MADDOX, Justice.
By its opinion of January 27, 1995, this Court directed the trial court to “set out the exact scope of the easement in a manner that will least encumber the defendant’s property, but which will permit the plaintiffs reasonable use of the easement for the purposes for which it was created.” Polhemus v. Cobb, 653 So.2d 964, 968 (Ala.1995). Based on our review of the record submitted on the return from the remand, we conclude that the easement as described by the trial court’s order entered on the remand failed to locate the easement in the manner that would least encumber the defendant’s property. We are convinced that the easement proposed to the trial court by Polhemus would clearly be less restrictive than that declared by the trial court. The judgment is, therefore, reversed and the cause is remanded. The trial court is directed to'establish an easement along the
boundary line of lot 9, in accordance with that proposed by Polhemus in her brief to this Court.
REVERSED AND REMANDED WITH INSTRUCTIONS.
HOUSTON, KENNEDY, INGRAM, and COOK, JJ., concur.